Citation Nr: 0316886	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to restoration of service 
connection for left eye visual disability due to enucleation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from September 1942 to January 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In February 2003, the veteran testified 
at a hearing at the RO before the undersigned.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

At his February 2003 Board hearing, the veteran submitted 
evidence in the form of medical literature from The Merck 
Manual of Diagnosis and Therapy and the Bantam Medical 
Dictionary regarding congenital eye disorders and a photo of 
him as a member of his high school football team prior to 
active duty service.  More importantly, in March 2003, the 
veteran submitted a written statement from L.R., M.D., 
regarding the etiology of his current left eye condition.  
Dr. L.R. said that active military service involved strenuous 
activity and physical exertion and it was "possible" that 
such activity increased venous pressure and promoted more 
bleeding and increased intraocular pressure by obstruction of 
outflow passages of the aqueous.  In Dr. L.R.'s opinion, the 
veteran's active service aggravated his pre-existing 
conditions of buphthalmia and secondary glaucoma.  This 
pertinent evidence has not been reviewed by the RO and the 
veteran has not waived RO consideration of this evidence.  A 
supplemental statement of the case (SSOC) must be issued.

A VA examination may be needed to determine the nature and 
etiology of any left eye visual disability found to be 
present, including whether such disability was aggravated by 
the veteran's active service.

Moreover, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Therefore, in the interest of due process, the appellant's 
claim is REMANDED to the RO for the following action:

1.	The RO should send the veteran a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

2.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed including VA 
examination, if warranted.

3.	If VA examination is warranted, it is 
recommended that the RO schedule the 
veteran for a VA ophthalmology examination 
to determine the etiology of any left eye 
disorder found to be present.  Prior to the 
examination, the examiner should review the 
claims folder, including four written 
statements from Dr. Frank Sulzman (dated 
April 1946, October 1947 and August and 
September 1949) and the veteran's service 
medical records, particularly those dated 
from November 1942 to May 1943.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to address the following matters: 
(a) Does the appellant currently have a 
left eye disability? (b) If he has such a 
disability (or disabilities), does it 
represent a disease process or the 
residuals of an injury? (c) Taking into 
consideration the evidence incorporated in 
the 1942-1943 service medical records, when 
was the disability (or disabilities) 
incurred? (d) If any disability was 
incurred before November 1943, was there an 
increase in disability, beyond the natural 
progress of the disorder, during a period 
of military duty?  (e) The examiner is 
requested to address the opinions expressed 
in the March 2003 letter from Dr. Lawrence 
Marwill.  A complete rationale should be 
provided for all opinions offered.  The 
examination report should indicate if the 
examiner reviewed the veteran's service 
medical records.

4.	 Thereafter, the RO should readjudicate the 
appellant's claim as to whether new and 
material evidence has been submitted to 
reopen his claim of entitlement to 
restoration of service connection for left 
eye visual disability due to enucleation.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the February 1999 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




